Citation Nr: 1430370	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-12 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1978 to November 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In August 2012, the Board remanded the claim for further development.

Although previously remanded, the appeal is REMANDED again to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the appeal was in Remand status the Veteran was afforded a VA examination in April 2013.  However, the Board does not find the opinion as to the Veteran's employability provided by that examiner adequate because a meaningful rationale was not given to support the adverse conclusion.  Therefore, the Board finds that a Remand to obtain another medical opinion supported by the examiner's reasons for the opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

While the appeal is in Remand status, relevant ongoing medical records should also be requested.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

After obtaining the above opinion, the AOJ should also specifically consider whether the criteria for referral of the matter to the Director, Compensation and Pension, have been met under 38 C.F.R. § 4.16(b) and thereafter take any needed action.  See 38 C.F.R. § 19.9 (2013).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Physically or electronically associate with the claims file copies of the Veteran's treatment records since October 2013 from the Biloxi VA Medical Center. 

2.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim.  A copy of the VBMS and Virtual VA claims file should be made available to the examiner. All appropriate tests should be performed.  The examiner must thereafter opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure and follow a substantially gainful occupation.  

In offering the opinion, the examiner must acknowledge and take into account of the following:

a.)  this Veteran's education, training, and work history;  

b.)  the December 2012 and August 2013 private vocational evaluations that found the Veteran unemployable and the significance, if any, of these evaluations not discussing the role the Veteran's non service connected alcoholism and brain trauma played in his inability to work; and 

c.)  the lay claims from the Veteran and others found in the record regarding the impact his service connected disabilities have on his ability to work.

All finding and conclusions should be accompanied by a rationale.

3.  After taking any other needed development as well as considering whether the criteria for referral of the matter to the Director, Compensation and Pension, have been met under 38 C.F.R. § 4.16(b), readjudicate the claim.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all the relevant laws and regulations governing a TDIU as well as citation to all evidence added to the claims file since the last supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 



Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


